Case 5:20-cv-01394-MLH Document 1:4 Filed 10/29/20 Page 1 of 11 PagelD #: 47

a

JALISSA WILLIAMS SUIT NO. Co 24 } S04 ‘

VERSUS ; FIRST JUDICIAL DISTRICT COURT
ZACHARY CARAWAY, ET AL. CADDO PARISH, LOUISIANA
PETITION FOR DAMAGES

NOW INTO COURT, through undersigned counsel, comes and appears JALISSA 4s

WILLIAMS, major domiciliary of Caddo Parish, Louisiana, who with respect represents that:
1.

Made defendants herein are:

A. ZACHARY CARAWAY, a nonresident who can be served at 3060 County

Road 4794, Bloomburg, Texas 75556 by registered or certified mail pursuant
under LSA R.S. 13:3204;

B. ZURICH AMERICAN INSURANCE COMPANY, a foreign insurance
company that may be served through its agent for service of process:
Louisiana Secretary of State, 8585 Archives Avenue, Baton Rouge, Louisiana

70809: . ”

C. JMS RUSSEL METALS CORP., a foreign corporation that may be served
through its agent for service of process: CT Corporation System, 3867 Plaza
Tower Dr., Baton Rouge, Louisiana 70816; and
D. RYDER TRUCK RENTAL, foreign corporation that may be served through
its agent for service of process: Corporate Creations Network, Inc., 1070-B
West Causeway Approach, Mandeville, LA 70471.
2.
Caddo Parish is a proper venue under La. C.C.P. art. 73 and La. R.S. 13:3203 and 13:3201.
3.

On August 27, 2019, ZACHARY CARAWAY was driving a Freightline truck with trailer
(hereinafter "the Caraway vehicle”) south in the outside lane of Interstate 49 in Desoto Parish,
Louisiana.

4.
On August 27, 2019, JALISSA WILLIAMS was driving a Nissan vehicle (hereinafter "the
Williams vehicle") directly behind the Caraway vehicle in the same lane.

5.

ZACHARY CARAWAY, however, failed to secure the load on his trailer.

 

ye SSSOFILED
ce ANC aw Hel y - _ WL.01
SH Spe to ew uj

 
 

 

 

Set eee

 

   

 

 

 
Case 5:20-cv-01394-MLH Document 1-4 Filed 10/29/20 Page 2 of 11 PagelD # 48

6.
‘Square steel bars (piping) came loose and began falling off the Caraway vehicle, crashing into
the Williams vehicle and injuring plaintiff.
7.
The square steel bars also caused damage to the front, roof and rear of the Williams vehicle.
8.
The accident was caused by ZACHARY CARAWAY in the following particulars:
A. Failing to secure the square steel bars(piping) safely;
B Failing to insure his load was properly distributed;
C. Failing to properly inspect his vehicle (warped metal straps and chains);
D Violating La. R.S. 32:383; and
E. Recklessly operating his vehicle.
9.
JALISSA WILLIAMS was exercising due care and caution and was free of negligence, fault,
and breach of duties, and did not contribute to the cause of this accident.
10.
On August 27, 2019, the Caraway vehicle was owned by RYDER TRUCK RENTAL.
11.
A metal strap securing the load on the trailer of the Caraway vehicle had warped and lost its
ability to secure the load.
12.
The defective condition of the metal strap created an unreasonable risk of harm.
13.
As the owner of the Caraway vehicle, RYDER TRUCK RENTAL shared garde and custody
of the Caraway vehicle with Caraway and JMS RUSSEL METALS CORP.
14,
RYDER TRUCK RENTAL knew or should have known about the defect in its vehicle.
15,
The accident was caused by RYDER TRUCK RENTAL in the following particulars:
A. Failing to inspect its vehicle;

B. Failing to maintain its vehicle; and

he I RR et
Be bak Ft fed Sah Sak Pek fot
Case 5:20-cv-01394-MLH Document 1-4 Filed 10/29/20 Page 3 of 11 PagelD #: 49

Cc. Allowing its vehicle to carry loads with an unreasonable dangerous defect.
16.
On August 27, 2019, the Caraway vehicle was rented by JMS RUSSEL METALS CORP.
| 17.
On August 27, 2019, Caraway was driving the Caraway vehicle with the permission and
authority of JMS RUSSEL METALS CORP.
18.
On August 27, 2019, Caraway was employed by JMS RUSSEL METALS CORP.
19.
At the time of the accident, Caraway was working in course and scope of his employment
by JMS RUSSEL METALS CORP.
20.

JMS RUSSEL METALS CORP. is vicariously liable for the negligent acts and the damages
caused by ZACHARY CARAWAY under La. C.C. art. 2320 and the doctrine of respondeat superior.
21.

‘As a result of this accident, JALISSA WILLIAMS sustained serious, painful, and permanent
bodily injuries. She required medical treatment and continues to require additional treatment.
22.

JALISSA WILLIAMS itemizes her damages as follows:

A. Past, present, and future medical expenses;

B. Past, present, and future physical pain and suffering; “
C. Past, present, and future mental pain and anguish;

D. Permanent injuries and disability;

E. Loss of wages and economic opportunity;

™

Loss of enjoyment of life; and
G. Property damage including deductible.
23. |
On August 27, 2019, ZURICH AMERICAN INSURANCE COMPANY issued and had in
full force and effect a policy of public liability insurance covering the Caraway vehicle, ZACHARY

CARAWAY, and JMS RUSSEL METALS CORP. and provided coverage for these damages.

LOS UR EROS a Ta
Boe e Pep feb seb Pep fet eek Eee fer sw feR OSE ied
ene A Te Sr Fee bet ee
Case 5:20-cv-01394-MLH Document 1-4 Filed 10/29/20 Page-4 of 11 PagelD #: 50

WHEREF ORE, plaintiff prays that this petition be served on defendants in accordance with
law, that they be required to answer same, and that after all legal delays and due proceedings are had
herein, there be judgment in favor of plaintiff, and against all defendants, jointly, severally, and in
solido, for damages reasonable under the premises, together with interest at the legal rate from the

date of judicial demand until paid in full, plus all costs of these proceedings. ae

Respectfully submitted,

    

Jean-Paul Guidry, #33164

828 Shreveport Barksdale Hwy.
Shreveport, Louisiana 71105
Telephone: 318-868-1246
Attorneys for Plaintiff

i A OO

Please serve:

1. JMS Russel Metals Corp.
through its agent for service of process:
CT Corporation System
3867 Plaza Tower Dr.
Baton Rouge, Louisiana 70816;

2. Zurich American Insurance Co.
through its agent for service of process:
Louisiana Secretary of State
8585 Archives Avenue
Baton Rouge, Louisiana 70809; and

3. Ryder Truck Rental
through its agent for service of process:
Corporate Creations Network, Inc.
1070-B West Causeway Approach
Mandeville, LA 70471.

4. Please return service documents so attomeys can serve Zachary Caraway long-arm.
Case 5:20-cv-01394-MLH Document 1-4 Filed 10/29/20 Page 5 of 11 PagelD #: 51

breanet CPCC.CV.1985555
Citation
JALISSA WILLIAMS NO. 624584- A
VS ‘ STATE OF LOUISIANA
ZACHARY CARAWAY ETAL PARISH OF CADDO

FIRST JUDICIAL DISTRICT COURT

THE STATE OF LOUISIANA, TO: JMS RUSSEL METALS CORP
THRU CT CORPORATION SYSTEM
3867 PLAZA DR TOWER
BATON ROUGE, LA 70816

Tae
a

aye
he

YOU HAVE BEEN SUED. cr

Attached to this Citation is a certified copy of the Petition.* The petition tells you what you are being sued oy
for. :

You must EITHER do what the petition asks, OR, within FIFTEEN (15) days after you have received
these documents, you must file an answer or other legal pleadings in the Office of the Clerk of this Court
at the Caddo Parish Court House, 501 Texas Street, Room 103, Shreveport, Louisiana.

If you do not do what the petition asks, or if you do not file an answer or legal pleading within FIFTEEN
(15) days, a judgment may be entered against you without further notice.

This Citation was issued by the Clerk of Court for Caddo Parish, on this date July 2, 2020.

a a ee a ee ee
Fey Few Fes Ges te gee PR FE

1
i
?
3
2
4
i
i
1
+
t
3
}
“3
al

* Also attached are the following: MIKE SPENCE, CLERK OF COURT —
REQUEST FOR ADMISSIONS OF FACTS

INTERROGATORIES
REQUEST FOR PRODUCTION OF DOCUMENTS _ By:
Deputy Clerk

 

WILLIAM HALL 547
Attorney

FILE COPY
Case 5:20-cv-01394-MLH Document 1-4 Filed 10/29/20 Page 6 of 11 PagelD #: 52

breanet CPCC.CV.1985563

Citation

JALISSA WILLIAMS NO. 624584— A
VS STATE OF LOUISIANA
ZACHARY CARAWAY ETAL PARISH OF CADDO

FIRST JUDICIAL DISTRICT COURT

THE STATE OF LOUISIANA, TO: RYDER TRUCK RENTAL
THRU CORPORATE CREATIONS NETWORK INC 1070 B
WEST CAUSEWAY
MANDEVILLE, LA 70471

J

|
YOU HAVE BEEN SUED. cr
Attached to this Citation is a certified copy of the Petition.* The petition tells you what you are being suede:
for. ba
You must EITHER do what the petition asks, OR, within FIFTEEN (15) days after you have received ia
these documents, you must file an answer or other legal pleadings in the Office of the Clerk of this Court |,
at the Caddo Parish Court House, 501 Texas-Street, Room 103, Shreveport, Louisiana. i
$
i

If you do not do what the petition asks, or if you do not file an answer or legal pleading within FIFTEEN
(15) days, a judgment may be entered against you without further notice.

This Citation was issued by the Clerk of Court for Caddo Parish, on this date July 2, 2020.

UN ek Ee
Bw SS ST ES Sey Seg es fe Fe

Boo for yf ek F 3
Te rede ne

 

 

* Also attached are the following: . MIKE SPENCE, CLERK OF COURT
REQUEST FOR ADMISSIONS OF FACTS
INTERROGATORIES
REQUEST FOR PRODUCTION OF DOCUMENTS _ By:
Deputy Clerk
WILLIAM HALL 547
Attorney

FILE COPY
Case 5:20-cv-01394-MLH Document 1-4 Filed 10/29/20 Page 7 of 11 PagelD #: 53

breanet CPCC.CV.1985571
Citation
JALISSA WILLIAMS NO. 624584- A
VS STATE OF LOUISIANA
ZACHARY CARAWAY ETAL PARISH OF CADDO

FIRST JUDICIAL DISTRICT COURT

THE STATE OF LOUISIANA, TO: ZURICH AMERICAN INSURANCE COMPANY
THRU HONORABLE SECRETARY OF STATE
BATON ROUGE, LA 70809

YOU HAVE BEEN SUED. 5

Attached to this Citation is a certified copy of the Petition.* The petition tells you what you are being sued ,. *

for. t “4

hd
You must EITHER do what the petition asks, OR, within FIFTEEN (15) days after you have received ark
these documents, you must file an answer or other legal pleadings in the Office of the Clerk of this Court '

at the Caddo Parish Court House, 501 Texas'Street, Room 103, Shreveport, Louisiana. o
cn

If you do not do what the petition asks, or if you do not file an answer or legal pleading within FIFTEEN «:
(15) days, a judgment may be entered against you without further notice. ct
‘

This Citation was issued by the Clerk of Court for Caddo Parish, on this date July 2, 2020. ms

nd
i

 

 

*Also attached are the following: - MIKE SPENCE, CLERK OF COURT “
REQUEST FOR ADMISSIONS OF FACTS
INTERROGATORIES
REQUEST FOR PRODUCTION OF DOCUMENTS _ By:
. Deputy Clerk
WILLIAM HALL 547
Attorney

FILE COPY
Case 5:20-cv-01394-MLH Document 1-4 Filed 10/29/20 Page 8 of 11 PagelD #: 54

breanet CPCC.CV.1985589
¥ ,
Long -Arm Citation
JALISSA WILLIAMS NO. 624584 -—A
VS STATE OF LOUISIANA
ZACHARY CARAWAY ETAL PARISH OF CADDO

FIRST JUDICIAL DISTRICT COURT
THE STATE OF LOUISIANA, TO: ZACHARY CARAWAY

iat

"y

"hq

YOU HAVE BEEN SUED. Sine

eh

for.

er

You must EITHER do what the petition asks, OR, within THIRTY (30) days after you have received these;,

documents, you must file an answer or other legal pleadings in the Office of the Clerk of this Court at the «:
Caddo Parish Court House, 501 Texas Street, Room 103, Shreveport, Louisiana. he

If you do not do what the petition asks, or if you do not file an answer or legal pleading within THIRTY
(30) days, a judgment may be entered against you without further notice.

This Citation was issued by the Clerk of Court for Caddo Parish, on this date July 2, 2020.

 

 

*Also attached are the following: MIKE SPENCE, CLERK OF COURT a
_____ REQUEST FOR ADMISSIONS OF FACTS ”
_____. INTERROGATORIES
____ REQUEST FOR PRODUCTION OF DOCUMENTS _ By:
_ Deputy Clerk
WILLIAM HALL 547
Attorney

FILE COPY

7

Attached to this Citation is a certified copy of the Petition.* The petition tells you what you are being sued at

i
4
}

4

é

$
Case 5:20-cv-01394-MLH Document 1-4 Filed 10/29/20 Page 9 of 11 PagelD #: 55

breanet : CPCC.CV.1985555

 

JALISSA WILLIAMS NO. 624584- A
VS STATE OF LOUISIANA

ZACHARY CARAWAY ETAL PARISH OF CADDO ©
FIRST JUDICIAL DISTRICT COURW)
THE STATE OF LOUISIANA, TO: JMS RUSSEL METALS CORP = z ©
THRU CT CORPORATION SYSTEM a £
3867 PLAZA DR TOWER mi = ¢
‘ BATON ROUGE, LA 70816. C » &
gc > &
= 0
YOU HAVE BEEN SUED. =)

 

for.

oe

a)

You must EITHER do what the petition asks, OR, within FIFTEEN (15) days after you have received >

Tea!

these documents, you must file an answer or other legal pleadings in the Office of the Clerk of this Court
at the Caddo Parish Court House, 501 Texas Street, Room 103, Shreveport, Louisiana.

If you do not do what the petition asks, or if you do not file an answer or legal pleading within FIFTEEN-
(15) days, a judgment may be entered against you without further notice.

This Citation was issued by the Clerk of Court for Caddo Parish, on this date July 2, 2020. MS

*Also attached are the following:
REQUEST FOR ADMISSIONS OF FACTS

 

 

 

 

 

 

 

 

 

INTERROGATORIES
ne
REQUEST FOR PRODUCTION, QRHOCUMENTS
ma no ,
a meso’ [gat ee Deputy Clerk
4 we % - WILLIAM HALL 547
ges gs coer pes Attorney
OOD UT AD moe np TPR rn “OUR Sennen
SERVICE INFORMATION? "8° iD - arty ;
Personal Domiciliary tO gee Ne oat,
masse re \n cir Sy
Unserved because aad So
ADS eo"
Remarks su of ris, Os 8 ne
eas

 

 

Attached to this Citation is a certified copy of the Petition.* The petition tells you what you are being sued

 

CANUTE mn UVC A TAA mci Mi
Case 5:20-cv-01394-MLH Document 1-4 Filed 10/29/20 Page 10 of 11 PagelD #: 56

breanet CPCC.CV.1985571
- ’ r
— Citation
4 a zj A 2 Y
FALASSA ILLIAMS NO. 624584— A 2
MSA: | STATE OF LOUISIANA —O)

ZACHARY CARAWAY ETAL PARISH OF CADDO
FIRST JUDICIAL DISTRICT COURT

THE STATE OF LOUISIANA, TO: | ZURICH AMERICAN INSURANCE COMPANY &
THRU HONORABLE SECRETARY OF STATE [SS 8&
BATON ROUGE, LA 70809 =

  
  

YOU HAVE BEEN SUED. 4
Attached to this Citation is a certified copy of the Petition.* The petition tells you what you.are beingisted

  

for. ad

KO
You must EITHER do what the petition asks, OR, within FIFTEEN (15) days after you have received ©
these documents, you must file an answer or other legal pleadings in the Office of the Clerk of this Court’

v

at the Caddo Parish Court House, 501 Texas Street, Room 103, Shreveport, Louisiana. 2

mo
If you do not do what the petition asks, or if you do not file an answer or legal pleading within FIFTEEND
(15) days, a judgment may be entered against you without further notice.

t fC)

G3

    

 

 

 

 

 

 

 

 

This Citation was issued by the Clerk of Court for Caddo Parish, on this date July 2, 2020. 3
. me
tad
*Also attached are the following: MIKE SPENCE CL OF COURT
REQUEST FOR ADMISSIONS OF FACTS
INTERROGATORIES e
wy
REQUEST FOR PRODUCTION OF DOCUNRNTS By:
qari xe 0% : Deputy Clerk
— ; on? , - of Se
ase ® gent?
Ve ace OM® WILLIAM HALL 547
Attorney
SERVICE INFORMATION:
Personal Domiciliary
Unserved because ced
¥\ an
RETY
Remarks grerit :
1 22 WN

 

Ww
MIKE
AT
- Deputy Sheriff er

AACA TCA CI ACSA CA REA
Case 5:20-cv-01394-MLH Document 1-4 Filed 10/29/20 Page 11 of 11 PageID #: 57

JALISSA WILLIAMS SUIT NO. 624584-A

VERSUS FIRST JUDICIAL DISTRICT COURT

ZACHARY CARAWAY, ET AL. CADDO PARISH, LOUISIANA
AFFIDAVIT

ery

BEFORE ME, the undersigned Notary Public, personally came and appeared, William D. mr
ks

—

Hall who, after being duly sworn, did depose and state that: =

a

. . ~

He sent a certified copy of the petition and the summons by registered or certified mail, after 5.

LE

having enclosed it in an envelope properly addressed to Zachary Caraway, with sufficient postage

ha
affixed, and deposited in the United States mail on July 10, 2020. Q
Gs

The return receipt from the postal service of the defendant is attached to this affidavit as =

ary

ta
Exhibit A. =
G@
bed
bh
uy

 

~ 7 Williar D. Holl

Sworn to and subscribed before me on the Ad day of July, 2020.

QLb EE

 

 

 

   
  

// Notary Piblic
PGS \ EXH MIN /
OC CPL MAIL N/} - poees mar on.
INDEX REC PAX JEAN-PALR, GUIDRY.
W/D DOC ____ CERT MALL, ; mary Dee ass
SERVICE Cetin Parish, Louisia--1

 

UA Ber Rott No. 33164, Conan. bor Lie

  
  

  

|. ™ Complete items 1, 2, and 3.

   

, 1 Agent .
AoA Cl Addressee !

 

 

,. M Print your name and address on the reverse ._ |] K > y
- ¥ ~ 1
so that we can return the card’ to you. B:-Hectlived by (Printed Name) &. Date of Delivery °

® Attach this card to the back of the mailpiece, :

 

 

ron the front if space permits.
RA D. Is delivery address different from item 17 Li Yes

1, Article Addressed to: CAMA OL f- if YES, enter delivery address below: (] No § __ ie j LL [= D)
BO Coludy A. 4744 - “JUL 23 2020
Blam Ta TSK b 3. Service Type G Priority ~ Express® OO Pen

 

 

 

 

B Adult Signature ( Registered Mail™ .
O Adutt Signature Restricted Delivery o Registered Mall Restricted
very

9590 9402 5077 9092 0213 94 PACertiied Male a Delvery Return Receipt fr

Merchandise
© Signature Confirmation™ |

service label) Gl Signature Confirmation |
2, Articla Number, (Transfer from servi Restricted Dallvery :

. It
“) 20L9 O7OD DOOD LYS2 7399 frewitedpenen a

toy i
* PS Form 3811, July 2015 PSN.7530-02-000-9053 Domestic Return Receipt |

 

O Collect on Delivery
D Gollect on Deilvery Restricted Delivery

 

 

 

 

 

 
